
	
		I
		112th CONGRESS
		2d Session
		H. R. 6420
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Mr. Clarke of
			 Michigan (for himself, Mr. Larson of
			 Connecticut, Mr. Lewis of
			 Georgia, and Mr. Davis of
			 Illinois) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To improve the effectiveness and performance of Federal
		  financial assistance programs, simplify Federal financial assistance
		  application and reporting requirements, and improve the delivery of services to
		  the public.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Financial Assistance
			 Management Improvement Act of 2012.
		2.FindingsCongress finds that—
			(1)there are over 600
			 different Federal financial assistance programs to implement domestic
			 policy;
			(2)while the
			 assistance described in paragraph (1) has been directed at critical problems,
			 some Federal administrative requirements may be duplicative, burdensome, or
			 conflicting, thus impeding cost-effective delivery of services at the local
			 level;
			(3)the Nation’s
			 State, local, and tribal governments and private, nonprofit organizations are
			 dealing with increasingly complex problems which require the delivery and
			 coordination of many kinds of services; and
			(4)streamlining and
			 simplifying Federal financial assistance administrative procedures and
			 reporting requirements will improve the delivery of services to the
			 public.
			3.PurposesThe purposes of this Act are to—
			(1)improve the
			 effectiveness and performance of Federal financial assistance programs;
			(2)simplify Federal
			 financial assistance application and reporting requirements;
			(3)improve the
			 delivery of services to the public; and
			(4)facilitate greater
			 coordination among those responsible for delivering such services.
			4.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
			(2)Federal
			 agencyThe term Federal agency means any agency as
			 defined under section 551(1) of title 5, United States Code.
			(3)Federal
			 financial assistanceThe term Federal financial
			 assistance has the meaning given that term under section 7501(a) of
			 title 31, United States Code, under which Federal financial assistance is
			 provided, directly or indirectly, to a non-Federal entity.
			(4)Local
			 governmentThe term local government has the meaning
			 given that term under section 7501(a) of title 31, United States Code.
			(5)Non-Federal
			 entityThe term non-Federal entity means a State,
			 local government, or nonprofit organization.
			(6)Nonprofit
			 organizationThe term nonprofit organization means
			 any corporation, trust, association, cooperative, or other organization
			 that—
				(A)is operated
			 primarily for scientific, educational, service, charitable, or similar purposes
			 in the public interest;
				(B)is not organized
			 primarily for profit; and
				(C)uses net proceeds
			 to maintain, improve, or expand the operations of the organization.
				(7)StateThe term State means each
			 State of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, any other territory or possession
			 of the United States, and any instrumentality thereof, any multi-State,
			 regional, or interstate entity which has governmental functions, and any
			 federally recognized Indian tribe.
			(8)Tribal
			 governmentThe term tribal government means an
			 Indian tribe, as that term is defined in section 7501(a) of title 31, United
			 States Code.
			(9)Uniform
			 administrative ruleThe term uniform administrative
			 rule means a Governmentwide uniform rule for any generally applicable
			 requirement established to achieve national policy objectives that applies to
			 multiple Federal financial assistance programs across Federal agencies.
			5.Duties of the
			 Director
			(a)In
			 generalThe Director, in consultation with agency heads and
			 representatives of non-Federal entities, shall direct, coordinate, and assist
			 Federal agencies in implementing—
				(1)a
			 common application and reporting system, including—
					(A)a common
			 application or set of common applications, wherein a non-Federal entity can
			 apply for Federal financial assistance from multiple Federal financial
			 assistance programs that serve similar purposes and are administered by
			 different Federal agencies;
					(B)a common system,
			 including electronic processes, wherein a non-Federal entity can apply for,
			 manage, and report on the use of funding from multiple Federal financial
			 assistance programs that serve similar purposes and are administered by
			 different Federal agencies; and
					(C)uniform
			 administrative rules for Federal financial assistance programs across different
			 Federal agencies; and
					(2)an interagency
			 process for addressing—
					(A)ways to streamline
			 and simplify Federal financial assistance administrative procedures and
			 reporting requirements for non-Federal entities;
					(B)improved
			 interagency and intergovernmental coordination of information collection and
			 sharing of data pertaining to Federal financial assistance programs, including
			 appropriate information sharing consistent with section 552a of title 5, United
			 States Code; and
					(C)improvements in
			 the timeliness, completeness, and quality of information received by Federal
			 agencies from recipients of Federal financial assistance.
					(b)Lead agency and
			 working groupsThe Director may designate a lead agency to assist
			 the Director in carrying out the responsibilities under this section. The
			 Director may use interagency working groups to assist in carrying out such
			 responsibilities.
			(c)Review of plans
			 and reportsUpon the request of the Director, agencies shall
			 submit to the Director, for the Director’s review, information and other
			 reporting regarding agency implementation of this Act.
			(d)ExemptionsThe
			 Director may exempt any Federal agency or Federal financial assistance program
			 from the requirements of this Act if the Director determines that the Federal
			 agency does not have a significant number of Federal financial assistance
			 programs. The Director shall maintain a list of exempted agencies which shall
			 be available to the public through the website of the Office of Management and
			 Budget.
			(e)Report on
			 recommended changes in lawNot later than 18 months after the
			 date of the enactment of this Act, the Director shall submit to Congress a
			 report containing recommendations for changes in law to improve the
			 effectiveness, performance, and coordination of Federal financial assistance
			 programs.
			(f)DeadlineAll
			 actions required under this section shall be carried out not later than 18
			 months after the date of the enactment of this Act.
			6.Collection of
			 informationNothing in this
			 Act shall be construed to prevent the Director or any Federal agency from
			 gathering, or to exempt any recipient of Federal financial assistance from
			 providing, information that is required for review of the financial integrity
			 or quality of services of an activity assisted by a Federal financial
			 assistance program.
		7.Judicial
			 reviewThere shall be no
			 judicial review of compliance or noncompliance with any of the provisions of
			 this Act. No provision of this Act shall be construed to create any right or
			 benefit, substantive or procedural, enforceable by any administrative or
			 judicial action.
		8.Statutory
			 requirementsNothing in this
			 Act shall be construed as a means to deviate from the statutory requirements
			 relating to applicable Federal financial assistance programs.
		9.Effective date
			 and sunsetThis Act shall take
			 effect on the date of the enactment of this Act and shall cease to be effective
			 8 years after such date of enactment.
		
